DETAILED ACTION
Applicants response (filed on 09/27/21) to the office action dated 05/28/2021 is entered and considered. Claims 1-6 were pending, claims 17-19 are newly added.
Claims 1-6 and 17-19 are currently under consideration on the merits.

Withdrawn Rejections
Applicant’s arguments, see page 5, filed 09/27/21, with respect to the rejection of claims 4-5 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been fully considered and are persuasive.  Specifically, applicants assert that claim 1 is generically directed to any method and is therefore not limited to cell culture (See page 5 of remarks filed 09/27/21). They assert that since the preamble of claim one is not limited to cell culture, it is not unclear how the step(s) of administration presented in dependent claims 4-5 further limit independent claim 1 (See page 5 of remarks filed 09/27/21). The rejection of claims 4-5 has been withdrawn. Claims rejections under 35 U.S.C. 103 have been modified. Additionally, new grounds of rejection have been set forth in the following office action.

Claim Interpretation
In view of applicants arguments that claim 1 is directed generically to any method the examiner has made the following claim interpretations. Claim 1 is broadly directed to any method with the recited steps and would therefore include any use of the cells produced by the claimed method steps. However, as claim 1 does not require the step of administering cells it has been interpreted as a method of culture. Similarly, dependent claims 2-3 and 6 do not require the administration of cells produced in independent claim 1 and as such have been interpreted as a method of cell culture. Claims 4-5 and 17-19 require the administration of cells produced in the method of claim 1 and are therefore interpreted as a method of treatment. An enablement rejection have been set forth in the following office action to 

Claim Rejections - 35 USC § 112 (New grounds of rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1- Claim 1 recites “(stem)” in line 2. The recitation of (stem) is not utilized as an abbreviation for a previous term. Instead, the parenthesis is utilized in a manner similar to phrases such as “for example”, “such as”, and “or the like”. As such, the use of parenthesis renders the claim indefinite because it is unclear whether the limitation in parenthesis is part of the claimed invention. See MPEP § 2173.05(d).
Additionally, the term “about” is utilized in claim 1, line 3 to describe the duration of cell culture. However, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claimed invention are unclear. 
Regarding claim 2- Claim 2 recites the method of claim 1, further comprising selecting one or more cells that express insulin. However, the specification does not define the term “selecting” or describe how it could be carried out as part of the claimed method. It is unclear what breadth is intended to be encompassed by this limitation as the claim does not indicate what cell population the insulin-producing cells are to be selected from. For example, is the claim limited to selecting insulin producing cells following culture according to the method of Claim 1, stage 1? Stage 2? Stage 3?  Can it be from any of the three stages? Can the insulin-producing cells be selected from a population of cells not present in claim 1? If so, what population of cells? As claim 2 does not indicate which population of cells the insulin-producing cells are to be selected from, the metes and bounds of the claimed invention are unclear.
Regarding claims 3-6 and 17-19- Claims 3-6 and 17-19 are rejected due to their dependency on a rejected base claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for the treatment of feline diabetes comprising the following steps:

Stage 2: culturing the population of cells generated in stage one in a second culture medium comprising at least four of the following: glucose, bovine serum albumin, insulin-transferrin-selenium, taurine, laminin, basic fibroblast growth factor (bFGF), N-2 supplement, B-27 supplement, or human hepatocyte growth factor (HGF) to generate a second population of cells;
Stage 3: culturing the population of cells generated in stage 2 in a third culture medium comprising at least four of the following: glucose, bovine serum albumin, insulin-transferring-selenium, taurine, glucagon-like peptide 1 (GLP-1), nicotinamide, non-essential amino acids, pentagastrin, N-2 supplement, B-27 supplement, mammalian hepatocyte growth factor (HGF), basic fibroblast growth factor (bFGF), laminin, or betacellulin to generate a third population comprising cells that can express insulin; and
Stage 4: administering the population of cells generated in either stage 2 or stage 3 to a feline subject via implantation into the peritoneal cavity or injection into the hepatic portal vein, thereby treating the feline subject; 
wherein the administered population of cells is autologous with respect to the feline subject.

does not reasonably provide enablement for

ANY condition in ANY mammal by the administration of feline ASCs that were obtained from any of stages 1-3 described above and administered via ANY mode of administration.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claim 1 is directed to a method of differentiating feline adipose-derived multipotent stromal cells (ASCs) by a three step process into insulin producing cells. Claims 4-5 are directed to the administration of cells obtained in either step 2 or step 3 of claim 1 to ANY mammal for ANY condition via ANY mode of administration. Claim 17 is directed to the administration of any cells produced by the method of claim 1, including undifferentiated cells or those produced by stage 1 to ANY mammal in need thereof by ANY mode of administration. Claims 18 and 19 are directed to the ANY mammal in need thereof via ANY mode of administration for ANY condition. As the claims encompass the administration of differentiated feline ASCs to any mammal, they also encompass the administration of xenogeneic cells. While the specific culture conditions are relatively narrow, the mode of administration and range of conditions being treated are extremely broad.
Nature of the invention- The specification teaches that feline adipose-derived multipotent stromal (stem) cells (ASCs) were isolated during routine sterilization from adult cats (Specification page 23, lines 5-31). They teach that freshly isolated cells were expanded until passage three and then were cultured in a three-step islet cell induction medium (Specification page 23-24, lines 32-33 and 1-2, respectively; Page 25-26; Table 1). At 70-80% confluence ASCs were seeded in 6-well ultra-low attachment plates at 1 x 10^6 cells/well and cultured for seven days in stromal medium (Specification page 24, lines 5-7). Following the seven days in culture, the cells were cultured according to a three-step protocol to induce β-cell islet-like clusters (Table 1; Specification page 25, lines 5-15). In the first stage, ASCs were cultured in serum free medium (SFM) comprising: DMEM, 17.5mM glucose, 1% bovine serum albumin (BSA), 1x insulin-transferrin-selenium (ITS), 4nM activin A, 1mM sodium butyrate, 50uM 2-mercapethanol, 1% N-2 supplement, 1% B-27 supplement, 5 ug/mL laminin, 50 ng/mL recombinant human hepatocyte growth factor (HGF), and 20 ng/mL basic fibroblast growth factor (bFGF) for two days (Table 1). The obtained cells (first population) were then cultured in SFM medium comprising: DMEM, 17.5mM glucose, 1% BSA, 1x ITS, 0.3mM taurine, 5 ug/mL laminin, 20 ng/mL bFGF, 1% N-2 supplement, 1% B-27 supplement, and 50 ng/mL HGF for six days (Stage 2) (Table 1). The cell population obtained in stage 2 (second population) was then cultured in a medium comprising: DMEM, 17.5 mM glucose, 1.5% BSA, 1.5x ITS, 3mM taurine, 100 nM glucagon-like peptide (GLP-1), 1 mM nicotinamide, 1 x non-essential amino acids, 1% N-2 supplement, 1% B-27 supplement, 50 ng/mL HGF, 20 ng/mL bFGF, 5 ug/mL laminin, and 10 ng/mL betacellulin for an additional four days (Stage 3) (Table 1). The cell population obtained Specification page 30, example 4; Fig. 3B-C). Additionally, the cell population demonstrated insulin production, insulin release in response to glucose, and the presence of insulin within the cell cytoplasm (Specification page 30, examples 5-6 and 8). Lastly, the specification teaches that insulin production was only detectable after stage 2 and 3 of culture in the β-cell induction medium (Specification page 31, line 9; Fig. 10a).
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while they teach the differentiation of feline ASCs into insulin producing cells, the specification fails to teach any examples in which the cells were administered to a subject, or that the produced cells can elicit any therapeutic effect. As such, the specification fails to teach that the differentiated feline ASCs can be administered for the treatment of ANY disease in ANY mammal or be delivered via ANY mode of administration and exhibit therapeutic efficacy. This is particularly problematic as the administration of allogeneic or xenogeneic cells carries the possibility of graft rejection as discussed for the state of the art below.  Additionally, the route of administration is important for ensuring that the differentiated ASCs reach a target tissue where they can carry out their therapeutic effect, namely the production of insulin and other pancreatic hormones. Lastly, while an artisan of ordinary skill would expect that transplantation of insulin producing cells under ideal conditions could elicit a therapeutic effect for the treatment of diabetes, one of ordinary skill would not expect the delivery of insulin-producing cells to be capable of treating ANY and all diseases and/or conditions.
	State of the prior art- The state of the art teaches a three step method for the differentiation of both murine and human adipose tissue-derived stem cells (i.e. ASCs) into insulin producing cells (Chandra et al. 2009, Reference 20 of the IDS filed 4-8-20; Chandra et al. 2011, Reference 17 of the IDs filed 3-17-20). For human ASCs, the cells were cultured in a first medium comprising DMEM/F12 (1:1) with 17.5 mM glucose, 1% BSA, 1X Insulin-transferrin-selenium (ITS), 4 nM Activin A, 1mM sodium butyrate, 50 uM 2-mercaptoethanol and 2 ng/mL fibroblast growth factor for two days (Chandra et al. 2011). On the third day the medium was change to a second medium comprising DMEM/F12 (1:1), 17.5 mM glucose, 1% BSA, ITS and 0.3mM taurine and cultured for an additional two days (Chandra et al. 2011). On the 5th day the medium was changed to a third medium comprising DMEM/F12 (1:1), 17.5mM glucose, 1.5% BSA, ITS, 3mM taurine, 100nM glucagon-like peptide 1, 1 mM nicotinamide, and 1X non-essential amino acids (Chandra et al. 2011). The cells were then cultured in the third medium for another 12-14 days with medium changes every 2 days (Chandra et al. 2011). Murine ASCs were cultured according to a similar method except that the first medium did not comprise FGF and culture in the third medium was carried out for 5 days rather than 10-12 days (Chandra et al. 2009). Both human and murine ASCs differentiated according to the above methods demonstrated expression of pancreatic markers such as Pax-6, Isl-1, and Nkx2.2 and the production of pancreatic hormones such as insulin (Chandra et. 2009; Chandra et al. 2011). Insulin production was detectable after day 5 (i.e. stage 2) in differentiated murine ASCs (Chandra et al. 2009). Importantly, when the fully differentiated insulin-producing cells (i.e. stage 3) were transplanted into diabetic mice via implantation into the peritoneal cavity a decrease in blood glucose was observed (Chandra et al. 2009; Chandra et al. 2011). 
	Regarding other transplantation sites, the state of the art teaches that while administration via the hepatic portal vein is less than ideal due to possible transplant-related complications, it is the preferred mode of administering islet cells (Merani et al. 2008; Pepper et al. 2013). Other sites were investigated as possible alternatives to the hepatic portal vein but were performed with a limited number of subjects (Merani et al. 2008; Pepper et al. 2013). No consensus as to the efficacy of alternate modes of administration has been reached and, because of this, their success in promoting long-term insulin independence is unpredictable (Merani et al. 2008; Pepper et al. 2013). While such 
	Regarding the use of allogeneic or xenogeneic cells, the state of the art teaches that one of the primary challenges to islet transplantation is the lack of adequate donors and islet rejection (Chandra et al. 2011). In fact, islet transplants are considered more susceptible to rejection due to a combination of allo- and autoimmune responses when compared to any other solid organ or cellular transplant other than lung (Nayak et al. 2016). As such, subjects that receive islet transplants require long-term or lifelong immunosuppression (Chandra et al. 2011; Nayak et al. 2016). However, the use of immunosuppressants can also damage the grafted islet cells, diminishing their therapeutic effects (Niclauss et al. 2011). Regarding the use of mesenchymal stem-cell (or adipose stem cell) derived islet cells, the state of art teaches that autologous sources of stem cells should be utilized to reduce the risk of graft rejection (Chandra et al. 2011), especially given that mesenchymal stem cells become more immunogenic following differentiation (Zhang et al. 2015). Since islet cells are highly immunogenic, it is unpredictable whether non-autologous sources of adipose-stem cell-derived islet cells would be feasible for the treatment of diabetes. While Chandra et al. 2011 teaches the transplantation of human ASC-derived islets into diabetic mice, the islet-like cells were encapsulated to prevent immune recognition and graft rejection (Chandra et al. 2011). However, it is unknown whether such encapsulation methods would similarly work for the transplantation of ASC-derived islet-like cells in other species.
	In summary, the state of the art teaches a three step method for the differentiation of adipose-derived stem cells into islet-like cell aggregates, and that cells obtained from step 2 and 3 of the differentiation method can produce insulin. Additionally, the state of the art teaches that the transplantation of the population of insulin-producing cells obtained from step 3 via intraperitoneal ANY method of administration. Furthermore, the state of the art teaches that islet transplantation is more susceptible to graft rejection when compared to other solid organ or cell transplants. Because of this, the state of the art teaches that autologous sources of stem cells should be utilized for differentiation into islet-like cells. Therefore, the state of the art fails to teach that ANY source of ASC-derived islet cells can be administered to ANY mammal for the treatment of diabetes. Lastly, while the state of the art teaches that transplantation of ASC-derived islet-like cells could be utilized to treat diabetes, the state of the art fails to teach that such cells could be administered for the treatment of ANY disease. These aspects are not remedied by the state of the art nor the disclosure of the instant specification.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.

Claim Rejections - 35 USC § 103 (New grounds of rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. Stem Cells. 2009;27(8): 1941-53 (Reference 20 of IDS filed 4-8-20, hereinafter referred to as Chandra et al) in view of Chandra et al. PLoS One. 2011;6(6):e20615 (Reference 17 of IDS filed 3-17-20, hereinafter referred to as Chandra et al 2011), Clark et al. Stem Cell Research and Therapy. 2017;8(1):69 (hereinafter referred to as Clark et al), and Bloom et al. J Feline Med Surg. 2014;16(3):205-15 (hereinafter referred to as Bloom et al).
	Regarding claim 1 step a- Chandra et al teaches that successful cell replacement therapy for diabetes depends on the availability and generation of an adequate number of islets, preferably from an autologous origin (Abstract). To this end, Chandra et al teaches a method of differentiating murine adipose tissue-derived stem cells (ASCs) into pancreatic hormone-expressing islet-like cell aggregates (ICAs) using a three stage method (Abstract; In vitro differentiation of mE-ASCs into ICAs; Fig. 2a). In the first stage, ASCs are cultured in a first culture medium comprising DMEM-F12 (containing glucose) supplemented with bovine serum albumin (BSA), insulin-transferrin-selenium (ITS), Activin A, Sodium Fig. 2a; In vitro differentiation of mE-ASCs into ICAs; Differentiation of mE-ASCs into definitive endodermal ICAs). The population of cells generated were shown to express Glut2, isl-1, Pax6, and Nkx 6.1 at day 0 and this expression increased following the differentiation process (Fig. 4a; pancreatic endoderm differentiation of ASCs). 
	Regarding claim 1 step b- Chandra et al teaches that in stage 2 the first population of cells were subsequently cultured in a second culture medium comprising DMEM-F12 (containing glucose) supplemented with BSA, ITS, and taurine to create a second population of cells (Fig. 2a; In vitro differentiation of mE-ASCs into ICAs; Pancreatic endoderm differentiation of ASCs). The cells produced in stage 2 were demonstrated to express pancreatic hormones such as insulin (Fig. 5). 
	Regarding claim 1 step c- Chandra et al teaches that the in stage three the second population of cells were cultured in a third medium comprising DMEM-F12 (containing glucose), BSA, ITS, Taurine, GLP-1, Nicotinamide, and non-essential amino acids (Fig. 2a; In vivo differentiation of mE-ASCs into ICAs; Maturation of ICAs toward pancreatic hormone-expressing cells, paragraph 01). The produced ICAs were capable of producing insulin (Fig. 5a; Maturation of ICAs toward pancreatic hormone-expressing cells, page 1946).	
	Regarding claims 5, 17, and 19- Chandra et al teaches that 1000-1200 day 10 islet-like cell (i.e. population of cells obtained in stage 3)  aggregates (ICAs) were implanted into the peritoneal cavity of diabetic mice (i.e. administered to a mammal in need) (Page 1943, In vivo transplantation studies; Page 1946, Mature ICAs restore normoglycemia in diabetic mice). Mice that received ICA transplants had significantly lower blood-glucose levels than sham operated or diabetic control mice (Page 1946, Mature ICAs restore normoglycemia in diabetic mice). Additionally, mice that received day 10 ICAs demonstrated a restoration of normoglycemia over the study duration (Page 1946, Mature ICAs restore normoglycemia in diabetic mice; Fig. 7A). Lastly, an intraperitoneal glucose tolerance test demonstrated Page 1946, Mature ICAs restore normoglycemia in diabetic mice; Fig. 7B). 
	Regarding claims 4 and 18- Chandra et al teaches that following stage two of their culture method the produced ICAs demonstrated significantly greater expression of pancreatic endoderm markers like PDX-1, Ngn3, NeuroD, Pax-4, Pax-6, Nkx 2.2, Nkx6.1, and glucose transporter-2 (Page 1946, Pancreatic endoderm differentiation of ICAs; Fig. 4A). Importantly, Day 5 (i.e. stage 2) ICAs were demonstrated to express pancreatic hormones such as insulin (Fig. 5A). 
	However, Chandra et al fails to teach culturing adipose-derived multipotent stromal cells from feline adipose tissue (claim 1), administering cells from the second population to a mammal (claims 4 and 18), or isolating insulin from the third population of cells (claim 6).
	Regarding claim 1-Chandra et al 2011 teaches that human ASCs, like murine ASCs, could also be differentiated into islet-like aggregates using the method and mediums as disclosed by Chandra et al (Abstract; Methods- In vitro differentiation of mE-ASCs to ICAs, page 9-10; Fig. 3). The human ASCs demonstrated expression of pancreatic endoderm genes during the course of differentiation (Fig. 5) and formed ICAs capable of producing insulin following the third stage of differentiation (Fig. 6). Additionally, transplantation of mature ICAs resulted in a reduction in the blood glucose levels of diabetic mice (Fig. 8; Page 6, Mature ICAs show hypoglycemic effect in experimental diabetic mice; Discussion, paragraph 05). 
Clark et al teaches that human and feline adipose-derived mesenchymal stem cells have similar phenotypes in terms of their immunomodulatory capabilities, proliferation, transcriptome, and differentiation capabilities (Abstract; Results- Human and feline ASCs are morphologically and phenotypically similar, page 5; Activated human and feline ASCS secrete high concentrations of immunomodulatory mediators, page 5-7; Transcriptome analysis of feline ASCs demonstrate their relatedness and insight into their biological properties, page 7-9; Fig. 1-4). For example, both feline and Page 3, osteogenesis; Page 5, Human and feline ASCs are morphologically and phenotypically similar; Fig. 1g and h). Clark et al further teaches that feline ASCs, like human ASCs, could undergo adipogenic and chondrogenic differentiation (Page 5, Human feline ASCs are morphologically and phenotypically similar). Lastly, Clark et al teaches that the most highly expressed genes that were shared between all ASCs were involved in process such as the regulation of cell differentiation (Page 8 of Clark et al).
	Bloom et al teaches that diabetes mellitus is one of the most common endocrinopathies in feline medicine (Prevalence and types of diabetes mellitus, page 205). The majority of diabetic cats have type 2 diabetes mellitus, which results from β-cell dysfunction (Beta-cell dysfunction, page 207) and a combination of peripheral insulin resistance and a progressive reduction in insulin production (Practical relevance, page 205). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include culturing feline adipose-derived multipotent stem cells according to the method of Chandra et al. One of ordinary skill in the art would have been motivated to do so to provide feline-derived insulin producing cells for the treatment of feline diabetes, as taught by Chandra et al (Abstract), or for insulin replacement, as taught by Bloom et (Brief overview of insulin types, paragraph 02). One of ordinary skill would have a reasonable expectation of success as Chandra et al and Chandra et al 2011 teach that both human and murine ASCs could be differentiated into insulin-producing cells using the method disclosed by Chandra et al (Abstract; Methods- In vitro differentiation of mE-ASCs to ICAs, page 9-10). As the method of Chandra et al was capable differentiating both human and murine ASCs, one of ordinary skill would reasonably expect the same method to be useful for differentiating ASCs from other mammals, such as felines, especially given that Abstract; Results- Human and feline ASCs are morphologically and phenotypically similar, page 5; Transcriptome analysis of feline ASCs demonstrate their relatedness and insight into their biological properties, page 7-9). In fact, Clark et al explicitly teaches that both human and feline ASCs differentiated into osteogenic cells when cultured under the same conditions (Page 3, osteogenesis; Page 5, Human and feline ASCs are morphologically and phenotypically similar; Fig. 1g and h). Therefore, one of ordinary skill would expect that, like human and murine ASCs, feline ASCs would also be capable of differentiation into insulin producing islet-like aggregates when cultured according to similar conditions.
Regarding claims 4 and 18- Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al make obvious the method of claim 1, and therefore the population of cells in claim 1 step b. 
However, they fail to teach they fail to teach administering cells from the second population to a mammal.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of differentiating ASCs and treating diabetes taught by Chandra et al, Chandra et al. 2011, Clark et al, and Bloom et al to include administering cells from the second population to a feline (i.e. mammal) for the treatment of diabetes. One of ordinary skill in the art would have been motivated to do so to treat the most common endocrine pathology found in felines, as taught by Bloom et al. One of ordinary skill would have a reasonable expectation of success as Chandra et al demonstrates that following the second step of ASC differentiation the population of cells resemble pancreatic endoderm and produce insulin (Fig. 5a of Chandra et al). Bloom et al teaches that the majority of diabetic cats suffer from type 2 diabetes mellitus, which results from β-cell dysfunction and a lack of insulin production (Beta-cell dysfunction, page 207; Practical relevance, page 205 of Bloom et al). Therefore, an artisan of ordinary skill would reasonably expect that transplanting feline insulin Page 1946, Mature ICAs restore normoglycemia in diabetic mice of Chandra et al and Fig. 8; Page 6, Mature ICAs show hypoglycemic effect in experimental diabetic mice; Discussion, paragraph 05 of Chandra et al. 2011). 
Regarding claim 6- Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al make obvious the method of claim 1 and therefore the population of cells in claim 1 step c. 
However, Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al fail to teach isolating insulin from the third population of cells.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al to include isolating insulin from these cells. One of ordinary skill in the art would have been motivated to do so to provide a treatment for feline diabetes, as it is the most common endocrine pathology in felines (Bloom et al-Prevalence and types of diabetes mellitus, page 205). One of ordinary skill would have a reasonable expectation of success as insulin therapy is known to be effective for the treatment of feline diabetes, as taught by Bloom et al (Clinical studies, page 209-210, paragraphs 01-04), and methods for the isolation of insulin are well known and routine in the art.

Claims 1, and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. Stem Cells. 2009;27(8): 1941-53 (Reference 20 of IDS filed 4-8-20, hereinafter referred to as Chandra et al)) in view of Chandra et al. PLoS One. 2011;6(6):e20615 (Reference 17 of IDS filed 3-17-20, hereinafter referred to as Chandra et al 2011), Clark et al. Stem Cell Research and Therapy. 2017;8(1):69 (hereinafter referred to as Clark et al), and Bloom et al. J Feline Med Surg. 2014;16(3):205-15 (hereinafter referred to as Bloom et al) as applied to claim 1 above, and further in view of Russ et al. PLoS One. 2011;6(9):e25566 (hereinafter referred to as Russ et al).
Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al make obvious the method of claim 1 as discussed previously.
However, Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al fail to teach wherein the method of claim 1 further comprises selecting one or more cells that express insulin (claim 2) or selecting one or more cells that express insulin and separately expanding the selected cells (claim 3).
Regarding claims 2 and 3- Russ et al teaches that the expansion of beta cells from the limited number of adult human islet donors is an attractive prospect for increasing the cell availability for cell therapy in diabetes (Abstract). However, methods to do so have resulted in the loss of a beta-cell phenotype (Abstract). To address this issue, Russ et al teaches a method of expanding beta-cell-derived (BCD) cells from adult human islets (i.e. insulin producing cells) followed by their redifferentiation into beta-like cells  (Abstract; Cell culture, page 2). Russ et al teaches that the redifferentiated beta-like cells could be isolated (i.e. selected) by fluorescence activated cell sorting (Redifferentiation generates beta-like cell, paragraph 02). The isolated beta-like cells were shown to express insulin transcripts, PDX1 and MAFA transcripts, and store C-peptide (Redifferentiation generates beta-like cell, paragraph 02). Importantly, islet cell cultures could be induced to efficiently redifferentiate into beta-like cells even after a 4,096-fold expansion (Redifferentiation generates beta-like cell, paragraph 03). Lastly, Russ et al teaches that the ex-vivo expansion of adult human islet cells is a promising approach for generation of insulin-producing cells for transplantation, research, toxicology studies, and drug screening (Discussion, page 11, last paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Chandra et al, Chandra et al 2011, Clark et al, and Bloom et al to include the step of selecting insulin producing cells and expanding them in culture, Abstract) and Chandra et al (Abstract). This would also address the known issue of limited tissue donors. One of ordinary skill in the art would have a reasonable expectation of success as Russ et al teaches a method of selecting insulin-producing cells by flow cytometry. One of ordinary skill would then only have to use known methods, such as that those disclosed by Chandra et al or Russ et al, to continue culturing the selected cells. Furthermore, if the selected cells lose their beta-cell phenotype Russ et al teaches that they could then be redifferentiated back into insulin-producing cells. 

Response to Arguments
Applicant's arguments filed 09/27/21 regarding rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicants asserts that one of ordinary skill would not reasonably expect the methods of Chandra 1 and Chandra 2 to result in the differentiation of feline ASCs into insulin producing cells, despite the demonstration that the same method could differentiate both human and murine ASCs (Page 7 of arguments filed 09/27/21). Applicants further argue that the examiners portrayal of the teachings of Clark et al is broad and an inaccurate generalization (Page 7-8 of arguments filed 09/27/21, bridge paragraph). Specifically, the applicants argue that nowhere does Clark teach or suggests any of these similarities have any implications whatsoever on the differentiation of human or feline ASCs into islet-like aggregates (Page 8 of arguments filed 09/27/21). Instead, the goal of Clark et al was to profile ASCs and compare their phenotype to human ASCs. Additionally, Clark teaches that feline ASCs are smaller than human ASCs, and while this likely is irrelevant for basic biological function, it may need to be considered for species-specific tissue engineering protocols and scaffolding features (Page 8 of arguments filed 09/27/21, paragraphs 02-03). As such, the applicants argue that this Page 8 of arguments filed 09/27/21, paragraphs 02-03).
Applicants further assert that characteristics of stem cells from one species (humans) does not directly translate to those of another (feline) (Page 8 of arguments filed 09/27/21, last paragraph). Applicants state that the examiners motivation to arrive at the invention as claimed is entirely based on the assumption that the similarity of feline and human ASCs suggested  by Clark means that ASCs would behave the same in the method of Chandra 1/Chandra 2 (Page 8 of arguments filed 09/27/21, last paragraph). However, applicants argue that the similarities between human and feline ASCs as taught by Clark are limited at best and that Clark merely suggests their transcriptome is similar when uninduced, and that they have similar immunomodulation capabilities (Page 8-9 of arguments filed 09/27/21, bridging paragraph). The applicants further argue that culture conditions claimed are specific to the generation of islet cells capable of producing insulin, which is completely unrelated to the lymphocyte characteristics investigated by Clark (Page 8-9 of arguments filed 09/27/21, bridging paragraph). The applicants then presents post filing art to further demonstrate that the immunomodulation capabilities of feline and human ASCs are not similar (Page 9, paragraph 01).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Clark was not cited to teach ASC differentiation into insulin producing cells, but to demonstrate that human and feline ASCs were phenotypically similar, including their differentiation capabilities (See more on this below). Chandra 1 and Chandra 2 teach the differentiation of both human and murine ASCs into insulin producing cells according to the claimed method. Therefore, as feline ASCs are phenotypically similar to human ASCs as taught by Clark, and both human and murine ASCs could be differentiated into insulin-producing cells according to the claimed method, 
While Clark et al does teach that feline ASCs are smaller than human ASCs, they also teach that such differences are likely irrelevant for basic biological function (Page 12 of Clark et al and acknowledged by applicants on page 8 of remarks filed 09/27/21, first paragraph). As ASCs are stem cells, basic biological functions would encompass differentiation capacity. Additionally, Clark’s statement regarding consideration of tissue engineering and scaffolds refers to the combination of these cells with scaffolding or other biomaterials, and not the differentiation of cells. In fact, Clark et al specifically teaches that both feline and human ASCs undergo osteogenic differentiation when cultured according to the same conditions, exemplifying that both human ASCs and feline ASCs are responsive to the same differentiation conditions (Page 3, osteogenesis; Page 5, Human and feline ASCs are morphologically and phenotypically similar; Fig. 1g and h of Clark et al). Furthermore, both Chandra 1 and Chandra 2 teach that ASCs from two different mammalian species (mice and humans) can differentiate into insulin-producing cells when cultured under the same or similar conditions (See page 4-6 of the office action mailed 05/28/21). Therefore, one of ordinary skill would reasonably expect that applying these culture conditions to an additional mammalian-derived ASC, such as felines, would also result in their differentiation into insulin producing cells. Neither the art of record nor applicants arguments demonstrate why an artisan of ordinary skill would expect the method of Chandra 1 and/or Chandra 2 to be incapable of differentiating feline ASCs into insulin-producing cells. Regarding applicants arguments about the immunomodulatory functions of feline and human ASCs, this argument is irrelevant as Clark et al teaches that both human and felines have similar differentiation capabilities, and specifically teaches their differentiation into osteogenic cells using the same culture conditions (Page 3, osteogenesis; Page 5, Human and feline ASCs are morphologically and phenotypically similar; Fig. 1g and h of Clark et al). As such, Clark et al exemplifies that both human and ASCs can differentiate according to the same culture conditions.

Conclusion
Status of the claims
Claims 1-6 and 17-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632  

                                                                                                                                                                                                      /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635